

117 S2451 IS: Investing in Main Street Act of 2021
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2451IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Young (for himself, Ms. Duckworth, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Small Business Investment Act of 1958 to increase the amount that certain banks and savings associations may invest in small business investment companies, subject to the approval of the appropriate Federal banking agency, and for other purposes.1.Short titleThis Act may be cited as the Investing in Main Street Act of 2021.2.Investment in small business investment companiesSection 302(b) of the Small Business Investment Act of 1958 (15 U.S.C. 682(b)) is amended—(1)in paragraph (1), by inserting before the period at the end the following: or, subject to the approval of the appropriate Federal banking agency, 15 percent of such capital and surplus;(2)in paragraph (2), by inserting before the period at the end the following: or, subject to the approval of the appropriate Federal banking agency, 15 percent of such capital and surplus; and(3)by adding at the end the following:(3)Appropriate Federal banking agency definedIn this subsection, the term appropriate Federal banking agency has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)..